. .   .




                                E      YTORNEY         GENERAL
                                        OF    TEXAS


          FVIIiL   WXEASON
      AlTORNRY        ORNERAL
                                             June 27, 1960

                   Mr. Ramle H. Griffin
                   Criminal District Attorney
                   Beaumont, Texas
                                                 Opinion No. WW-866
                                                 Re:   Payment of auditing or
                                                       accounting fees under a
                   Dear Mr. Griffin:                   tax remission act.
                        You have requested an opinion from this Department
                   on the following question:
                             “May the corpus of the fund set up
                        under Acts 1929, blat Legislature, page
                        656, chapter 292, as amended by Acts 1941,
                        47th Legislature, page 1308, chapter 584
                        and Acts 1945, 49th Legislature, page 615,
                        chapter 353 for the benefit of the City of
                        Port Arthur be reached to pay expenses of
                        an audit required to be made annually by
                        said Act and for which no funds have been
                        allocated?'
                        Section 1 of the above mentioned Act, (which is
                   codified in the historical note found under Article
                   6830, Vernon's Civil Statutes) provides in part:
                             "Commencing with the fiscal year begin-
                        ning September 1, 1929, and ending August 31,
                        1961, there be and hereby are donated and
                        granted by the State of Texas to the City of
                        Port Arthur, Texas, situated In Jefferson
                        County, Texas, eight-ninths (8/g) of the net
                        amounts of the state ad valorem taxes collect-
                        ed on all property, both real and personal,
                        in Commissioner's Precinct No. 2 of Jefferson
                        County, Texas, as it existed on January 1, 1945,
                        which shall be ascertained and apportioned as
                        now provided by law; . . .'
                        Section 2 provides that the Collector of Taxes of
                   the County shall make a monthly report to the Comptroller
                                                           .




Mr. Ramle H. Griffin, page 2 (WW-866)

showing each and every item of State ad valorem taxes
collected by him upon the property in Precinct No. 2.
He shall present such report together with the tax re-
ccl t stubs to the County Clerk, who shall within ten
 (lo! day8 compare the report with the stubs, and If
the same agrees as regards names, dates and accounts,
the Clerk shall certify to Its correctness for which g
shall be paid by the Commissioners Court, Twenty-five
7256) cents for each certificate and Twenty-five (25$)
cents for each two hundred (200) taxpayers named In said
report.
     Section 4 provides in part:
          "The municipal authorities of the City
     of Port Arthur, Texas, shall, on the 1st day
     of January of each year, cause to be made an
     itemized statement, under oath and in tripll-
     cate, showing the amount of money received by
     the City of Port Arthur, Texas, under this Act,
     and how, to whom, and for what purpose the
     same has been expended. One copy of such state-
     ment after having been audited shall be forward-
     ed to and filed by the County Clerk of Jefferson
     County, Texas, as hereinafter provided, and the
     other to the Comptroller of Public Accounts.
     The said statement shall be sworn to by the
     treasurer of said City, and the correctness there-
     of shall be certified by an auditor appointed
     by the Commissioners Court of Jefferson County,
     Texas, who shall, while auditing said statement,
     have before him all vouchers uoon which expen-
     ditures have been made from said fund. . 1 .'I
     (Emphasis added).
     Section 5 provides in part:
          "The moneys herein and hereby granted and
     donated
     _ -     to the
             _.  _ City of^ Port
                             _ ^Arthur,
                                     .   Texas, are
     aeclarea to be trust funas sor tne purpose
     of aiding said City in paying the Interest upon
     and principal of and providing a sinking fund
     for an issue or Issues of bonds heretofore or
     hereafter issued, the proceeds of which bonds
     have been or are to be used exclusively In con-
     structing and maintaining seawalls, breakwaters,
.   -




        Mr. Ramie H. Griffin, page 3 (WW-866)

             shore protections and primary drainage
             systems in order that said'city be protect-
             ed from calamitous overflows and storm waters;
             . . . The use and diversion of such moneys
             for any other-purpose whatsoever is hereby
             prohibited; . . .I'(Emphasis added).
             The Legislature declared that the moneys donated
        by this Tax Remittance Act shall be a trust to be used
        for a threefold purpose only; i.e., to provide a sink-
        ing fund for, pay Interest tiponand the principal of
        certain bonds Issued or to be issued. It expressly
        states that the use of such moneys or corpus for ane
        other purpose whatsoever Is prohibited. The payment
        from these funds for the expense of an audit could
        certainly not be classified under one of the above
        named categories. Therefore , your question is answer-
        ed in the negative.
             The State, while donating these funds to the City
        of Port Arthur, provides various "check-points" to
        ascertain whether or not the trust is being properly
        administered. It is the duty of certain county offic-
        ials to see that this "checking" Is accomplished.
        Section 4 of the above Act requires the Commissioners
        Court to appoint an auditor to audit an annual state-
        ment made by the municipal authorities of the City.
        The Act is silent as to just who should bear the ex-
        pense of the audit, thus your opinion request. Section
        2, however, expressly states that the Commissioners
        Court shall pay the County Clerk for checking monthly
        reports made by the Collector of Taxes in regard to
        this fund.
             In view of this and the fact that it is the dele-
        gated duty of the Commissioners Court to appoint or
        employ the auditor, we are of the opinion it was the
        intent of the Legislature that the expense of such an
        audit should be paid by the Commissioners Court of
        Jefferson County.
                               SUMMARY
            The corpus of the fund set up under Acts
            1929, 41st Leg., p. 656, ch. 292, as
                                                               -   .




Mr.   Ramie Griffin, page 4 (WW-866)

      amended by Acts 1941, 47th Leg., p. 1308,
      ch. 584 and Acts 1945, 49th Leg., p. 615,
      ch. 353 for the benefit of the City of
      Port Arthur may not be used to pay the
      expense of an annual audit required by said
      Act. It Is an expense that should be paid
      by the Commissioners Court of Jefferson
      County.
                             Very truly yours,
                             WILL WILSON
                             Attorney General of Texas



                                  James M. Farrls
                                  Assistant Attorney General
JMF:hb
APPROVED:
OPINION COMMITTEE
J. C. Davis, Chairman
Byron Fullerton
Charles D. Cabaniss
C. Dean Davis
Robert A. Rowland
REVIEWED FOR THE ATTORNEY GENERAL
BY Leonard Passmore